Name: 2009/526/EC: Council Decision of 7Ã July 2009 appointing four Belgian members and one Belgian alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2009-07-08

 8.7.2009 EN Official Journal of the European Union L 177/4 COUNCIL DECISION of 7 July 2009 appointing four Belgian members and one Belgian alternate member of the Committee of the Regions (2009/526/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal of the Belgian Government, Whereas: (1) On 24 January 2006, the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) Four members' seats on the Committee of the Regions have become vacant following the expiry of the mandates of Mr Geert BOURGEOIS, Mr Luc VAN DEN BRANDE, Mr Patrick LACHAERT and Mr Gilbert BOSSUYT. An alternate members seat has become vacant following the expiry of the mandate of Mr Marc VAN DEN ABEELEN, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010: a) as members:  Mr Geert BOURGEOIS, Vlaams Volksvertegenwoordiger (change of mandate),  Mr Luc VAN DEN BRANDE, Voorzitter Vlaams-Europees Verbindingsagentschap (change of mandate),  Mr Gilbert BOSSUYT, burgemeester Menen (change of mandate),  Mr Patrick LACHAERT, gemeenteraadslid Merelbeke (change of mandate), and b) as alternate member:  Mr Marc VAN DEN ABEELEN, burgemeester van Aartselaar (change of mandate). Article 2 This Decision shall take effect on 30 June 2009. Done at Brussels, 7 July 2009. For the Council The President A. BORG (1) OJ L 56, 25.2.2006, p. 75.